Name: 82/911/EEC: Commission Decision of 14 December 1982 amending Decision 82/826/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D091182/911/EEC: Commission Decision of 14 December 1982 amending Decision 82/826/EEC concerning certain measures of protection against classical swine fever Official Journal L 381 , 31/12/1982 P. 0025 - 0025*****COMMISSION DECISION of 14 December 1982 amending Decision 82/826/EEC concerning certain measures of protection against classical swine fever (82/911/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/61/EEC (2), and in particular Article 9 thereof, Whereas Commission Decision 82/826/EEC of 24 November 1982 (3) has established certain protection measures against classical swine fever because of the occurrence of outbreaks of the disease in certain regions of the Belgian territory; Whereas outbreaks of swine fever have occurred and have become widespread in the territory of Belgium; whereas this disease is liable to endanger the livestock of other Member States, in view of the large scale trade in pigs; Whereas, in consequence, it is necessary that the other Member States adopt appropriate measures for their protection for the period of time necessary for the eradication of this epidemic; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 82/826/EEC of 24 November 1982 is amended as follows: 1. Article 1 is replaced by the following: 'Article 1 Member States shall prohibit the introduction into their territory of live pigs coming from certain parts of the territory of Belgium as limited in the west by the Escaut from the Netherlands frontier up to Rupelmonde, the Rupel at Rupelmonde to Boom, the Willebroek canal from Rupel to Brussels, the Charleroi canal from Brussels to the Sambre, in the south by the Sambre and Meuse downstream of Namur up to the Netherlands frontier and in the east and north by the Netherlands frontier.' 2. In Article 2, the date '24 November 1982' is replaced by '14 December 1982'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 29, 6. 2. 1982, p. 13. (3) OJ No L 347, 7. 12. 1982, p. 24.